                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

JOHN DOE, by his next friend                 )
LORI ROSS,                                   )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )    Case No. 21-cv-4035
                                             )
JENNIFER TIDBALL, in her official            )
capacity as acting Director of Missouri      )
Department of Social Services;               )
                                             )
MARK STRINGER, in his official               )
capacity as Director of the Missouri         )
Department of Mental Health; and             )
                                             )
JOAN ROGERS, in her official                 )
capacity as Interim Director of Children’s   )
Division of Missouri Department of           )
Social Services,                             )
                                             )
                      Defendants.            )

                                   ENTRY OF APPEARANCE
       Molly E. Carney of the American Civil Liberties Union of Missouri Foundation enters her

appearance as co-counsel for Plaintiff.

                                                 Respectfully submitted,
                                                 /s/ Molly E. Carney
                                                 Molly E. Carney, #70570MO
                                                 ACLU of Missouri Foundation
                                                 906 Olive St., Suite 1130
                                                 St. Louis, Missouri 63101
                                                 Phone: (314) 652-3114
                                                 mcarney@aclu-mo.org
                                                 Attorney for Plaintiff




            Case 2:21-cv-04035-NKL Document 18 Filed 02/26/21 Page 1 of 2
                               CERTIFICATE OF SERVICE
       I hereby certify that on February 26, 2021, a copy of the foregoing was filed

electronically and served on all counsel of record by operation of the CM/ECF system.



                                                            /s/ Molly E. Carney




                                                2


         Case 2:21-cv-04035-NKL Document 18 Filed 02/26/21 Page 2 of 2
